 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11 WILDCAT RETRO BRANDS, LLC, a              Case No. 2:18-cv-07833-JAK (ASx)
12 California Limited Liability Company;
                                             PROTECTIVE ORDER
13             Plaintiff,
14        v.
15
   MARC HERMAN, an individual; BART
16 SILBERMAN, an individual; and
   DOUBLE HEADER LICENSING, LLC,
17
   a California Limited Liability Company;
18 and DOES 1-100, inclusive,

19             Defendants.
20

21

22

23

24

25

26

27

28

                                             1
                              STIPULATED PROTECTIVE ORDER
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles.
11         B.     GOOD CAUSE STATEMENT
12         This action involves allegations of unfair competition among multiple
13   businesses, and is likely to involve putative trade secrets, customer and pricing lists
14   and other valuable research, development, commercial, financial, technical and/or
15   proprietary information for which special protection from public disclosure and from
16   use for any purpose other than prosecution of this action is warranted. Such
17   confidential and proprietary materials and information consist of, among other things,
18   confidential business or financial information, information regarding confidential
19   business practices, or other confidential research, development, or commercial
20   information (including information implicating privacy rights of third parties),
21   information otherwise generally unavailable to the public, or which may be privileged
22   or otherwise protected from disclosure under state or federal statutes, court rules, case
23   decisions, or common law. Accordingly, to expedite the flow of information, to
24   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
25   to adequately protect information the parties are entitled to keep confidential, to
26   ensure that the parties are permitted reasonable necessary uses of such material in
27   preparation for and in the conduct of trial, to address their handling at the end of the
28   litigation, and serve the ends of justice, a protective order for such information is

                                                 2
                               STIPULATED PROTECTIVE ORDER
 1   justified in this matter. It is the intent of the parties that information will not be
 2   designated as confidential for tactical reasons, and that nothing be so designated
 3   without a good faith belief that it has been maintained in a confidential, non-public
 4   manner, and there is good cause why it should not be part of the public record of this
 5   case.
 6           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 7                 SEAL
 8           The parties further acknowledge, as set forth in Section 12.3, below, that this
 9   Stipulated Protective Order does not entitle them to file confidential information under
10   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
11   standards that will be applied when a party seeks permission from the court to file
12   material under seal.
13           There is a strong presumption that the public has a right of access to judicial
14   proceedings and records in civil cases. In connection with non-dispositive motions,
15   good cause must be shown to support a filing under seal. See Kamakana v. City and
16   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
17   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
18   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
19   cause showing), and a specific showing of good cause or compelling reasons with
20   proper evidentiary support and legal justification, must be made with respect to
21   Protected Material that a party seeks to file under seal. The parties’ mere designation
22   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
23   submission of competent evidence by declaration, establishing that the material sought
24   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
25   constitute good cause.
26           Further, if a party requests sealing related to a dispositive motion or trial, then
27   compelling reasons, not only good cause, for the sealing must be shown, and the relief
28   sought shall be narrowly tailored to serve the specific interest to be protected. See

                                                   3
                                STIPULATED PROTECTIVE ORDER
 1   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
 2   item or type of information, document, or thing sought to be filed or introduced under
 3   seal in connection with a dispositive motion or trial, the party seeking protection must
 4   articulate compelling reasons, supported by specific facts and legal justification, for
 5   the requested sealing order. Again, competent evidence supporting the application to
 6   file documents under seal must be provided by declaration.
 7         Any document that is not confidential, privileged, or otherwise protectable in its
 8   entirety will not be filed under seal if the confidential portions can be redacted. If
 9   documents can be redacted, then a redacted version for public viewing, omitting only
10   the confidential, privileged, or otherwise protectable portions of the document, shall
11   be filed. Any application that seeks to file documents under seal in their entirety
12   should include an explanation of why redaction is not feasible.
13   2.    DEFINITIONS
14         2.1    Action: This pending U.S. District Court lawsuit, Wildcat Retro Brands,
15   LLC v. Marc Herman, et al., Case No. 2:18-cv-07833-JAK-AS.
16         2.2    Challenging Party: A Party or Non-Party that challenges the designation
17   of information or items under this Order.
18         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for protection
20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
21   Cause Statement.
22         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24         2.5    Designating Party: A Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27         2.6    Disclosure or Discovery Material: All items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including,

                                                 4
                               STIPULATED PROTECTIVE ORDER
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7    Expert: A person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6         2.8    House Counsel: Attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         2.9    Non-Party: Any natural person, partnership, corporation, association or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: Attorneys who are not employees of a party
12   to this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm that has
14   appeared on behalf of that party, and includes support staff.
15         2.11 Party: Any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: Persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: Any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28

                                                 5
                               STIPULATED PROTECTIVE ORDER
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9   4.    DURATION
10         Once a case proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
12   as an exhibit at trial becomes public and will be presumptively available to all
13   members of the public, including the press, unless compelling reasons supported by
14   specific factual findings to proceed otherwise are made to the trial judge in advance of
15   the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
16   for sealing documents produced in discovery from “compelling reasons” standard
17   when merits-related documents are part of court record). Accordingly, the terms of
18   this protective order do not extend beyond the commencement of the trial.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under this
22   Order must take care to limit any such designation to specific material that qualifies
23   under the appropriate standards. The Designating Party must designate for protection
24   only those parts of material, documents, items or oral or written communications that
25   qualify so that other portions of the material, documents, items or communications for
26   which protection is not warranted are not swept unjustifiably within the ambit of this
27   Order.
28

                                                6
                              STIPULATED PROTECTIVE ORDER
 1         Mass, indiscriminate or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating Party
 5   to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2       Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15            (a)       for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s)
21   (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
27   it wants copied and produced, the Producing Party must determine which documents,
28   or portions thereof, qualify for protection under this Order. Then, before producing

                                                  7
                                STIPULATED PROTECTIVE ORDER
 1   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 2   legend” to each page that contains Protected Material. If only a portion of the material
 3   on a page qualifies for protection, the Producing Party also must clearly identify the
 4   protected portion(s) (e.g., by making appropriate markings in the margins).
 5            (b)      for testimony given in depositions that the Designating Party
 6   identifies the Disclosure or Discovery Material on the record, before the close of the
 7   deposition all protected testimony.
 8            (c)      for information produced in some form other than documentary and
 9   for any other tangible items, that the Producing Party affix in a prominent place on the
10   exterior of the container or containers in which the information is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
12   protection, the Producing Party, to the extent practicable, shall identify the protected
13   portion(s).
14         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material.
17   Upon timely correction of a designation, the Receiving Party must make reasonable
18   efforts to assure that the material is treated in accordance with the provisions of this
19   Order.
20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s
23   Scheduling Order.
24         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37-1 et seq.
26         6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
27   joint stipulation pursuant to Local Rule 37-2.
28

                                                  8
                                STIPULATED PROTECTIVE ORDER
 1         6.4        The burden of persuasion in any such challenge proceeding shall be on
 2   the Designating Party. Frivolous challenges, and those made for an improper purpose
 3   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5   or withdrawn the confidentiality designation, all parties shall continue to afford the
 6   material in question the level of protection to which it is entitled under the Producing
 7   Party’s designation until the Court rules on the challenge.
 8   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 9         7.1        Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a Receiving
14   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15         Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18         7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
21   only to:
22              (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
23   well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25              (b)      the officers, directors, and employees (including House Counsel) of
26   the Receiving Party to whom disclosure is reasonably necessary for this Action;
27

28

                                                   9
                                 STIPULATED PROTECTIVE ORDER
 1            (c)    Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4            (d)    the court and its personnel;
 5            (e)    court reporters and their staff;
 6            (f)    professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9            (g)    the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11            (h)    during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
14   not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
16   by the Designating Party or ordered by the court. Pages of transcribed deposition
17   testimony or exhibits to depositions that reveal Protected Material may be separately
18   bound by the court reporter and may not be disclosed to anyone except as permitted
19   under this Stipulated Protective Order; and
20            (i)    any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
23         OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” that Party must:
27            (a)    promptly notify in writing the Designating Party. Such notification
28   shall include a copy of the subpoena or court order;

                                                10
                              STIPULATED PROTECTIVE ORDER
 1            (b)         promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the subpoena
 3   or order is subject to this Protective Order. Such notification shall include a copy of
 4   this Stipulated Protective Order; and
 5            (c)         cooperate with respect to all reasonable procedures sought to be
 6   pursued by the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this
 9   action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission. The Designating Party shall bear the burden and expense of seeking
12   protection in that court of its confidential material and nothing in these provisions
13   should be construed as authorizing or encouraging a Receiving Party in this Action to
14   disobey a lawful directive from another court.
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16         PRODUCED IN THIS LITIGATION
17            (a)         The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22            (b)         In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                  (1)      promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28   with a Non-Party;

                                                     11
                                   STIPULATED PROTECTIVE ORDER
 1                  (2)      promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                  (3)      make the information requested available for inspection by the
 5   Non-Party, if requested.
 6            (c)         If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving Party
 8   may produce the Non-Party’s confidential information responsive to the discovery
 9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13   of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                    12
                                   STIPULATED PROTECTIVE ORDER
 1   may be established in an e-discovery order that provides for production without prior
 2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3   parties reach an agreement on the effect of disclosure of a communication or
 4   information covered by the attorney-client privilege or work product protection, the
 5   parties may incorporate their agreement in the stipulated protective order submitted to
 6   the court.
 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material at issue. If a Party’s request to file Protected Material
19   under seal is denied by the court, then the Receiving Party may file the information in
20   the public record unless otherwise instructed by the court.
21   13.   FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material. As used in this
25   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26   summaries, and any other format reproducing or capturing any of the Protected
27   Material. Whether the Protected Material is returned or destroyed, the Receiving
28   Party must submit a written certification to the Producing Party (and, if not the same

                                                13
                               STIPULATED PROTECTIVE ORDER
 1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2   (by category, where appropriate) all the Protected Material that was returned or
 3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section 4 (DURATION).
12   14.   VIOLATION
13         Any violation of this Order may be punished by appropriate measures
14   including, without limitation, contempt proceedings and/or monetary sanctions.
15

16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18         All signatories listed, and on whose behalf the filing is submitted, including
19   those below, concur in the filing’s content and have authorized the filing.
20
                                                  K&L GATES LLP
21

22   Dated: June 7, 2019                     By: /s/ Saman M. Rejali
23
                                                 Christopher J. Kondon
                                                 Saman M. Rejali
24
                                                 Zachary T. Timm

25
                                                  Attorneys for Plaintiff Wildcat Retro
                                                  Brands, LLC
26

27

28

                                                14
                              STIPULATED PROTECTIVE ORDER
                                         R2 LAW GROUP, LLP
 1

 2   Dated: June 7, 2019             By: /s/ Robin McConnell
 3
                                         Robin McConnell

 4
                                         Attorneys for Marc Herman, and
                                         WSFI, Incorporated
 5

 6

 7                                       LAW OFFICES OF A. SCOTT
                                         BROWN
 8

 9   Dated: June 7, 2019             By: /s/ A. Scott Brown
                                         A. Scott Brown
10
                                         Attorneys for Bart Silberman, Matt
11                                       Lovenduski, and Double Header
                                         Licensing, LLC
12

13

14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   Date: June 12, 2019                             /s/
                                            Honorable Alka Sagar
17                                          United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

                                       15
                           STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _________________________________ [print or type full name], of
 4   _____________________[print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of Wildcat Retro Brands, LLC v. Marc Herman, et al., U.S.D.C.
 8   Case No. 2:18-cv-07833 JAK (ASx). I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity except
13   in strict compliance with the provisions of this Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California for
15   enforcing the terms of this Stipulated Protective Order, even if such enforcement
16   proceedings occur after termination of this action. I hereby appoint
17   _________________________ [print or type full name] of
18   __________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or
20   any proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date:______________________________________
23   City and State where sworn and signed:______________________________
24   Printed name:_______________________________
25   Signature:__________________________________
26

27

28

                                                 1
                                            EXHIBIT A
